PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Michael Spurling, et al.
Application No. 17/112,507
Filing Date: December 4, 2020
Attorney Docket No.: 84319274
For: SYSTEMS FOR A FASTENING DEVICE OF AN EXHAUST-GAS AFTERTREATMENT SYSTEM
:
:
:
:
:           DECISION ON PETITION
:    
:
:



This is a decision on the petition under 37 CFR 1.55(e), filed April 19, 2022, which is being properly treated as a petition under 37 CFR 1.55(f), to accept the delayed submission of a certified copy of the foreign application.

Petitioner asserts “Applicant is aware that the certified copy of the foreign priority was required to be filed within the later of four months from the filing date of the application. As such, Applicant hereby request this Petition be granted for acceptance of an unintentionally delayed priority claim under 37 CFR 1.55(e). The undersigned notes that the delay was due to the effects of COVID-19, and because of this the Applicant would like the petition fee set forth in 1.17(m) of $2,100 to be waived”.
 
As outlined in the June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security (CARES) Act and Other Relief Available to Patent Applicants and Patentees, the USPTO required all petitions to waive the petition fee in 37 CFR 1.17(m) be filed by July 31, 2020. As the present petition under 37 CFR 1.55(f) requires a petition fee of $220 under 37 CFR 1.17(g), a waiver of the petition fee is not available under any CARES Act Notice.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of German Application No. 10 2019 133 107.2 received on June 1, 2021.

Since the petition is properly considered as a petition under 37 CFR 1.55(f), which requires a fee under 37 CFR 1.17(g) of $220.00, the overage of $1880.00 may be refunded to petitioner. Petitioner should request a refund of this fee by writing to the following address: Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450. A copy of this decision should accompany the request.1

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 

 Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions



    
        
            
        
            
    

    
        1 A refund to a deposit account is credited to the same deposit account used for the initial transaction.